Citation Nr: 0121892	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-46 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which declined to reopen the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease with asthma as it found that 
the veteran had not submitted new and material evidence.  The 
case came before the Board in December 1998.  At that time, 
the Board found that the veteran had submitted new and 
material evidence sufficient to reopen his claim.  
Consequently, the claim for service connection was reopened 
and remanded for additional development and a de novo review 
by the RO.  The requested development was successfully 
completed by the RO, but the claim has remained denied.  As 
such, it has been returned to the Board for further review.

The Board notes that the veteran submitted evidence in August 
2001 which was duplicative of evidence already of record.  
Accordingly, the Board found no need to request a waiver of 
RO review.  In the veteran's cover letter, however, he 
referred to additional medical problems for which he is not 
service-connected.  Therefore, the Board refers those matters 
to the RO for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has asthma which pre-existed his military 
service.

3.  The veteran's exposure to substances during military 
service exacerbated his pre-existing asthma and his 
disability increased in severity.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
chronic obstructive pulmonary disease with asthma was 
incurred in and/or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim and duty to notify the veteran of any information and 
evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim for service connection for chronic 
obstructive pulmonary disease with asthma on the basis of 
aggravation.  The veteran was afforded VA examinations and 
the RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  The veteran was also given the opportunity to 
appear and testify before an RO Hearing Officer and/or a 
member of the Board to advance any and all arguments in 
favor of his claim, but he declined to do so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting disease or injury in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

The evidence of record reveals that the veteran suffered 
with asthma as a child and was treated for said disease 
prior to 1963.  Specifically, a childhood friend recalls 
seeing the veteran have asthma attacks and an employee of 
the veteran's treating physician recalls the veteran having 
been treated for asthma prior to 1963 and after 1968.  Upon 
induction examination in May 1964, the veteran reported a 
history of asthma, shortness of breath, and pain and 
pressure in his chest.  The examining physician noted that 
the veteran's symptoms were related to childhood illnesses 
and the veteran was accepted into service.  During service, 
the veteran was treated for approximately ten days for an 
upper respiratory infection; x-rays of the veteran's lungs 
taken at that time were negative for any specific findings.  
Upon discharge examination in May 1967, the veteran again 
reported his history of asthma and the examiner again 
reported the symptoms as being related to childhood 
illnesses.

In August 1992, the veteran filed his original application 
for compensation and pension benefits.  Medical evidence was 
submitted showing that he had a severe respiratory disorder; 
however, there was no medical evidence which linked the 
veteran's condition to his military service.  As such, the 
claim was denied as not well grounded.  In June 1996, the 
veteran requested that his claim be reopened and submitted 
medical opinions from his treating physicians that he 
suffered from a chronic obstructive lung disease that was 
brought about by exposure to smoke, dust, and environmental 
pollution.

In August 1996, the veteran underwent VA examination.  He 
was found to have advanced and severe chronic obstructive 
pulmonary disease, but the examiner did not render an 
opinion as to the etiology of the disease.  In June 1999, 
the veteran underwent a second VA examination and related 
having been exposed to pesticides, herbicides and powder 
smoke during his Vietnam-era service, having smoked 
cigarettes for over twenty years, and having worked in coal 
mines for fifteen years.  Following a complete examination, 
the examiner diagnosed asthma and chronic obstructive 
pulmonary disease and opined that it was as likely as not 
that the veteran suffered a slight exacerbation in his pre-
existing asthma as a result of exposure to substances during 
his military service.  The examiner further opined that the 
veteran's history of smoking cigarettes and working in coal 
mines was likely to have been more damaging to his lungs 
than his inservice exposure to substances.


In June 2000, a private treating physician opined that the 
veteran's exposure to toxic substances during service could 
have played a role in the development of his current 
respiratory disease as well as his previous history of 
asthma, years of smoking cigarettes, and exposure to coal 
dust in his post-service employment.  The physician added 
that it was difficult to actually determine which substance 
may have been the most responsible for the veteran's 
respiratory problems.

The Board notes at this juncture that the issue of 
aggravation of a pre-existing condition does not encompass a 
weighing of which experiences in life may have caused the 
most damage to a veteran.  The issue is simply whether or not 
a veteran's pre-existing condition was aggravated by active 
military, naval or air service.  Thus, the Board does not 
find any probative value to the statements made by the 
medical professional regarding the veteran's post-service 
exposure to cigarette smoke and coal dust.  What is 
dispositive of the issue at hand is the medical opinion that 
it is as likely as not that the veteran's pre-existing asthma 
was slightly exacerbated by his inservice exposure to 
substances.  Furthermore, while Board also notes that the RO 
brought attention to the portion of the June 1999 VA 
examination report that stated that the veteran was exposed 
to substances in Vietnam, it interprets this statement simply 
to mean that the veteran was exposed to substances during his 
Vietnam-era service as the record clearly shows that the 
veteran did not serve in Vietnam.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds the 
existence of reasonable doubt in that both a VA examiner and 
a private treating physician rendered opinions that the 
veteran's current respiratory disorder was as likely as not a 
result of exposure to substances during active military 
service.  Thus, resolving all reasonable doubt in favor of 
the veteran, the Board finds that the veteran's asthma is a 
pre-existing condition and his exposure to substances during 
service aggravated that condition.  The evidence clearly 
shows that the veteran's disability increased as he currently 
has severe chronic obstructive pulmonary disease and there is 
no specific medical finding that the increase in disability 
was due to the natural progression of the disease.  
Accordingly, the Board grants service connection for chronic 
obstructive pulmonary disease with asthma due to aggravation 
of the veteran's pre-existing asthma during service.


ORDER

Resolving all reasonable doubt in favor of the veteran, 
service connection for chronic obstructive pulmonary disease 
with asthma is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

